          Case 1:16-cr-10343-ADB Document 575 Filed 12/05/18 Page 1 of 4



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA,                        )       CRIMINAL NO. 16-10343-ADB
                                                 )
                v.                               )
                                                 )
MICHAEL L. BABICH, ET. Al.                       )
                                                 )
          Defendants.                            )

                GOVERNMENT’S PROPOSED REDACTED INDICTMENT

        The United States respectfully submits a redacted Second Superseding Indictment

(“SSI”) for presentation to the jury. The attached SSI, has been redacted to remove references to

forfeiture. Federal Rule of Criminal Procedure 32.2(b)(5) provides that for cases, such as this

case, that include forfeiture allegations in the SSI, “the court must determine before the jury

begins deliberating whether either party requests that the jury be retained to determine the

forfeitability of specific property if it returns a guilty verdict.”

        Pursuant to this rule, a party may elect to have a jury determine whether there is the

requisite nexus between specific assets and the offenses of conviction. Although a party may

elect such a jury finding, there is no constitutional right for a jury finding on criminal forfeiture.

See e.g. Libretti v. United States, 516 U.S. 29, 49 (1995) (“the nature of criminal forfeiture as an

aspect of sentencing compels the conclusion that the right to a jury verdict on forfeitability does

not fall within the Sixth Amendment’s constitutional protection”).

        The United States intends to seek forfeiture of, without limitation, the following specific

property upon conviction:
          Case 1:16-cr-10343-ADB Document 575 Filed 12/05/18 Page 2 of 4




        (a)     any and all shares of the Company (NASDAQ) stock, or options to purchase
                shares of the Company stock, held by or on behalf of the Defendants herein;

        (b)     any and all securities, salaries, bonuses, stock distributions, retirement
                contributions and accounts, health and life insurance benefits including premium
                payments, and any and all other benefits obtained through employment by and
                association with Insys Therapeutics, Inc., the racketeering enterprise alleged in
                Count One of the Second Superseding Indictment, from 2012 through December
                2015;

        (c)     $3,500,000 in United States currency, seized on or about October 2, 2017;

        (d)     $132,663.30 in United States currency, seized on or about November 7, 2017;

        (e)     any interest acquired or maintained in violation of 18 U.S.C. § 1962;

        (f)     any interest in, security of, claim against, or property or contractual right of any
                kind affording a source of influence over, any enterprise established, operated,
                controlled, conducted, or participated in the conduct of, in violation of 18 U.S.C.
                § 1962; and

        (g)     any property constituting, or derived from, any proceeds obtained, directly or
                indirectly, from racketeering activity in violation of 18 U.S.C. § 1962.

        The United States reserves the right to provide notice, and seek forfeiture of, other

directly forfeitable assets.

        The United States also intends to seek entry of a money judgment against each defendant.

There is no rule providing for a jury finding as to a personal money judgment, that determination

is left to the Court. Fed. R. Crim. P. 32.2(b)(1)(A) and 32.2(b)(5)(A)-(B); see also United States

v. Ponzo, 853 F.3d 558, 589 (1st Cir. 2017), cert. denied, 138 S. Ct. 980, 200 L. Ed. 2d 247

(2018) (“the criminal rules do not require a jury determination in the form of a personal money

judgment.”) (internal citation omitted). Accordingly, the United States will move for an order of

forfeiture in the form of a personal money judgment after conviction, prior to sentencing. After




                                                  2
         Case 1:16-cr-10343-ADB Document 575 Filed 12/05/18 Page 3 of 4




entry of a personal money judgment, the United States is entitled to seek forfeiture of substitute

assets to use to satisfy the outstanding money judgment. Fed. R. Crim. P. 32.2(e)(1)(B).

       The United States will not request that the jury be retained after entry of a guilty finding

to determine whether there is a nexus between the specific assets described above, or specifically

identified at a later time, and the defendants’ crime of conviction.

       The United States has requested advance notice from any defendant that intends to

request a jury determination as to forfeiture. If so, the United States will prepare jury

instructions and a special jury verdict form for forfeiture of the specific assets described above.

If not, then the United States will file a motion for entry of a Preliminary Order of Forfeiture

after conviction and prior to sentencing.

       Following entry of a Preliminary Order of Forfeiture, either by way of court order or jury

finding, third parties will have an opportunity to participate in ancillary proceedings to determine

what interest, if any, they have in the property to be forfeited. Fed. R. Crim. P. 32.2(c).



                                                      Respectfully submitted,

                                                      ANDREW E. LELLING
                                                      United States Attorney

                                              By:     /s/ David G. Lazarus _______
                                                      DAVID G. LAZARUS
                                                      FRED M. WYSHAK, JR.
                                                      K. NATHANIEL YEAGER
                                                      Assistant U.S. Attorneys




                                                  3
         Case 1:16-cr-10343-ADB Document 575 Filed 12/05/18 Page 4 of 4




                                      Certificate of Service

        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing on December 5, 2018.

                                                     /s/ David G. Lazarus______
                                                     David G. Lazarus
Dated: December 5, 2018                              Assistant U.S. Attorney




                                                 4
